 


109 HRES 1108 EH: 
U.S. House of Representatives
2006-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1108 
In the House of Representatives, U. S., 
 
December 9 (legislative day, December 8), 2006 
 
RESOLUTION 
 
 
 
That a committee of two Members be appointed by the House to join a similar committee appointed by the Senate, to wait upon the President of the United States and inform him that the two Houses have completed their business of the session and are ready to adjourn, unless the President has some other communication to make to them. 
 
Karen L. HaasClerk. 
